Citation Nr: 1232341	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-18 544	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from December 1958 to December 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  (Claims of service connection for hearing loss and tinnitus, which had been on appeal, were granted by an April 2012 rating decision.)

The Board subsequently remanded the case in February 2011 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to seek to obtain records of the Veteran's private treatment, provide the Veteran with a VA examination, and then re-adjudicate the claim.  The AOJ obtained the identified records and scheduled the Veteran for a VA examination, which was conducted in May 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in July 2012, in which the AOJ again denied the Veteran's service connection claim.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have an eye disorder that is related to military service.



CONCLUSION OF LAW

The Veteran does not have an eye disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished. 

In this respect, through a February 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim. 

The Board also finds that the February 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned February 2009 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the February 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records, as well as records of his post-service treatment with private treatment providers, have been associated with the claims file.  The Veteran has not otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained. 

The Veteran also underwent VA examination in May 2011, with an addendum opinion added in April 2012, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination and addendum opinion obtained in this case are collectively adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examination and addendum consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met. 38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.  Service connection may be established if a claimant can demonstrate (1) that a condition was "noted" during service, (2) there is evidence of post-service continuity of the same symptomatology, and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Relevant medical evidence consists of the Veteran's service treatment records and post-service private treatment records as well as the report of a VA ophthalmological examination conducted in May 2011, with an addendum opinion in April 2012.  In December 1958, at an entrance medical examination, the Veteran was found to have normal eyes, with distant vision of 20/20 in the right and 20/25 in the left.  When asked if he experienced eye problems at a December 1958 medical history report, the Veteran responded "Yes"; however, no indication of symptoms or diagnosis was made at the time.  At the Veteran's separation medical examination, conducted in October 1960, the Veteran was noted to experience mild blepharitis bilaterally.  His distant vision was noted as 20/30 in the left and 20/20 in the right.  Similarly, when asked at his October 1969 separation report of medical history if he experienced eye trouble, he again answered "Yes"; at that time, he was diagnosed with blepharitis and noted to complained of burning eyes when doing "close work."  In November 1960, following his separation examination but prior to his release from active duty, the Veteran was treated for burning in the eyes following an incident that occurred while soldering, in which the Veteran reported that he thought that acid got into an eye.  Treatment consisted of irrigation with water, and no other diagnosis was noted.  No follow-up treatment was recorded, and in a December 1960 statement, the Veteran reported no change in his physical condition since the October 1960 medical examination.   

Post-service records from private treatment providers reflect that the Veteran has been diagnosed with hyperopic astigmatism, bilateral nuclear sclerotic cataracts, a cortical cataract in the right eye, age-related macular degeneration, and dry eye syndrome.  He continues to be followed by a private ophthalmologist for the disorders.  In March 2009, the Veteran's private treating physician submitted a letter confirming the identified diagnoses.  In the letter, the ophthalmologist acknowledged the Veteran's report of having an in-service injury to his eyes, although she provided no indication that an etiological link existed between the in-service incident and any current diagnosed eye disorder.

A VA examination was provided to the Veteran in May 2011.  Report of that examination reflects that the Veteran reported having experienced eye problems since he incurred an eye injury in service when a battery that he was working on blew up.  The Veteran also reported that he was a welder by profession both during and after service.  Ophthalmological examination revealed diagnoses of refractive error, dry eye, age-related macular degeneration, and cataracts bilaterally.  The examiner noted initially that, although the Veteran had been diagnosed with blepharitis in service, no such disorder was found on examination, nor had the Veteran been diagnosed with or treated for blepharitis at any time during the appeal period.  As an initial matter, the examiner noted that the Veteran's refractive error is physiological and was not affected by his in-service eye injury.  The examiner further concluded that the Veteran's dry eye and macular degeneration are both related to age, not to any in-service injury.  Regarding the Veteran's cataracts, the examiner found that the disorder is not likely related to his in-service eye injury.  In so finding, the examiner noted that it is possible that the disorder could be related to the Veteran's longstanding history of working as a welder, both during and after service, but opined that it is less likely than not that any such disability was caused by a discrete injury such as the one the Veteran incurred while on active duty.

In an April 2012 addendum opinion, the examiner clarified the opinions she offered in the May 2011 VA examination.  In that opinion, the examiner again concluded that the Veteran's dry eye and macular degeneration are a function not of service but of his advancing age.  She further confirmed that refractive error is "definitely not caused by ... military service."  In addition, the examiner clarified that the Veteran's cataracts are not likely caused by the in-service injury or otherwise related to service.  In so finding, she noted that it is possible that his cataracts resulted from his career as a welder, which he also practiced in service.  However, she found that the most likely explanation of the etiology of the Veteran's cataracts is as a natural development of his advancing age.  

The Veteran has submitted multiple statements in which he contends that he incurred injury to his eyes during an incident in service in which a battery that he was working on "blew up."  He has claimed on multiple occasions that his eyesight has been affected since that time. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an eye disorder.  The Board concedes that VA examination confirms that the Veteran currently suffers from several eye disorders, including cataracts and macular degeneration.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, even conceding the Veteran's eye injury and diagnosis of blepharitis while in service, the VA examiner found no link between any current disability and military service based on the record.  Noting that the most likely explanation for his cataracts, dry eye, and macular degeneration is the Veteran's advancing age, the VA examiner gave as her medical opinion that it was not at least as likely as not that any current eye disorder was related to the Veteran's military service, including to his acknowledged in-service eye injury.  

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and his current eye disorders.  In that connection, the Board notes that the medical opinion submitted by the VA examiner acknowledged the Veteran's complaints of an in-service eye injury and vision problems that began in service but nonetheless concluded that it was less likely than not that the Veteran's current eye disorders were in fact due to in-service eye injury or otherwise related to service.  In so finding, the examiner noted that, although it is possible that the Veteran's in-service work as a welder contributed to his current cataracts, the more likely explanation is that the disorder is due to his advancing age.  The examiner also pointed out that the Veteran's current refractive error is physiological, not related to service, and that his dry eye and macular degeneration are a consequence of his age.  This evidence is not contradicted by any other medical evidence of record; there is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service, including his in-service eye injury and blepharitis, and his current eye disorders.

The Board acknowledges that the Veteran has contended on multiple occasions that he first experienced eye problems in service, following his eye injury, and that the symptoms of vision problems have continued to the present.  In this regard, the Board notes that in order for the Veteran's claim of service connection for an eye disorder to be granted, the record would have to contain competent and credible evidence linking his current disability to his military service.  As discussed above, the VA examiner considered the Veteran's contentions as well as the available medical evidence in specifically concluding that it was less likely than not that any current eye disorders were etiologically linked to service, including to his in-service treatment for an eye injury.  The examiner offered a clear explanation for her opinion, relying on the Veteran's medical history and her medical expertise, as well as current medical knowledge, in concluding that any connection between the Veteran's currently diagnosed eye disorders and service was doubtful. 

Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current eye disorders and military service.  See Bostain, 11 Vet. App. at 127.  As noted above, the Board acknowledges that the Veteran has reported that he first experienced eye problems during service and currently experiences problems with his eyes.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  However, in this instance, the Veteran's report of continuity of symptomatology of eye problems is not supported by the remainder of the evidence, particularly the opinion of the VA examiner, who examined the Veteran, considered his contentions, and nevertheless concluded that the Veteran's version of events was not the likely explanation.  

In so finding, the Board finds persuasive the findings of the October 1960 medical examination, which found the Veteran to carry a diagnosis of blepharitis and complain of "burning" of his eyes during "close work."  However, the Veteran has not been found to have blepharitis at any time since service, either by his VA examiner or his private ophthalmologist.  Further, the VA examiner closely considered both the Veteran's current diagnoses and his statements as to continuity and nevertheless found that his current eye disorders are related not to service or to any incident therein, but rather that they have developed as a function of the Veteran's advancing age.  Consequently, the Board finds that the Veteran's assertion of having developed vision problems while on active duty that have continued to the present is not credible.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  The VA examiner's May 2011 and April 2012 medical opinions, which are based on the entire record, including the Veteran's own history, is that the Veteran's current eye disorders are not at least as likely as not related to military service, including to his in-service eye injury.  Because the VA examiner's opinion is not controverted by any other medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for an eye disorder must be denied.  (The Board also notes that refractive error as noted at the VA examination is not a disability for compensation purposes.  38 C.F.R. § 3.303(c) (2011).)

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of service connection for an eye disorder, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an eye disorder is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


